Name: Decision No 6/95 of the ACP-EC Council of Ministers of 20 December 1995 on the transitional measures to be applied from 1 January 1996
 Type: Decision
 Subject Matter: international affairs;  European construction
 Date Published: 1995-12-30

 Avis juridique important|21995D1230(09)Decision No 6/95 of the ACP-EC Council of Ministers of 20 December 1995 on the transitional measures to be applied from 1 January 1996 Official Journal L 327 , 30/12/1995 P. 0032 - 0032DECISION No 6/95 OF THE ACP-EC COUNCIL OF MINISTERS of 20 December 1995 on the transitional measures to be applied from 1 January 1996 (95/584/EC)THE ACP-EC COUNCIL OF MINISTERS,Having regard to the Fourth ACP-EC Convention signed at LomÃ © on 15 December 1989, hereinafter referred to as 'the Convention`, and in particular Article 366 (1) and (2) thereof,Whereas the said Convention was concluded for a period of ten years, starting from 1 March 1990; whereas, however, provision was made for amending it through a mid-term review;Whereas, in application of that provision, an Agreement amending the said Convention was signed in Mauritius on 4 November 1995;Whereas transitional measures applicable until the entry into force of the said Agreement should be adopted in order to give effect in advance to some of these amendments to the Convention,HAS DECIDED AS FOLLOWS:Article 1The following provisions of the Agreement amending the Fourth ACP-EC Convention shall be applied in advance from 1 January 1996:(a) the general provisions on ACP-EC cooperation, namely those concerning the objectives, principles and institutions of cooperation in Chapters 1, 2 and 5 of Part One;(b) the provisions on the areas of cooperation in Part Two;(c) the provisions on trade cooperation in Title I of Part Three;(d) the provisions on the stabilization of export earnings in Chapter 1 of Title II of Part Three, and in Annex XLVI;(e) the provisions on programming in Articles 281, 282, 283 and 284;(f) Article 364 on the accession of South Africa;(g) Article 364a on the accession of Somalia;(h) Article 366a on the procedures to be set in train in the case of a violation of an essential element of the Convention;(i) the provisions on the definition of the concept of originating products and methods of administrative cooperation in Protocol 1 and relevant annexes, taking into account the amendments to the tariff nomenclature applicable from 1 January 1996;(j) the provisions on beef and veal in Protocol 7;(k) the provisions on the sustainable management of forest resources in Protocol 10.Article 2The ACP States, the Member States of the Community and the Community shall each take whatever measures are necessary to implement this Decision.Article 3The implementation of financial and technical cooperation under the first Financial Protocol to the Fourth ACP-EC Convention shall continue to be governed by the conditions laid down in the Convention prior to its revision.Implementation of the system for stabilizing export earnings in respect of the 1994 application year and previous application years under the first Financial Protocol to the Fourth ACP-EC Convention shall continue to be governed by the conditions laid down in the Convention prior to its revision.Article 4This Decision shall enter into force on 1 January 1996.It shall apply until the entry into force of the new provisions governing these areas.However, it shall continue to apply after this date to signatories to the revised Convention which have not yet lodged their instruments of ratification on that date until such time as the revised Convention becomes applicable to them by virtue of Article 360 (3) thereof.Done at Brussels, 20 December 1995.For the ACP-EC Council of MinistersThe PresidentJ. L. DICENTA BALLESTER